Title: Louis Philippe Gallot de Lormerie to Thomas Jefferson, 22 April 1815
From: Lormerie, Louis Philippe Gallot de
To: Jefferson, Thomas


          
            Monsieur L’Expresident,  Paris 22 avril 1815.—
            Permettés moi de profiter d’une Occasion sure pour avoir L’honneur de Vous presenter L’hommâge de mon respect et de la reconnoissance Eternelle que je vous dois du bonheur que vous m’avés procuré de revoir ma patrie. malgré toutes les agitations poi politiques Je m’y trouve assés heureux de  retrouver parmi  mes Amis; et surtout ma fortune tres modifiée par la révolution, mais Encor suffisante pour me procurer Lindèpendance, et le repos.—
            
            
            
              
                soÿons contens du Nécessaire
              
              
                Sans souhaiter jamais des tresors superflus
              
              
                il faut les redouter autant que la misére
              
              
                comme elle ils chassent les Vertus.
              
            
            florian. fable du Livre 2e
            Jai Lhonneur dEtre votre collégue dans la Soçieté d’Agriculture de la Seine comme membre correspondant; Elle vous a déçerné, a juste titre une Medaille d’or pour votre ingènieuse charrue, il n’est pas d’objêt plus utile.
            Jai rappellé a la Societe l’Envoi que jai fait etant dans les E:u—d’un Vegètal qui commence a Etre cultivé en pleine terre et qui n’étoit connu que dans les serres et Chassis. c’est la Patate Sucrée (convolvulus Batatas L) Si commun mais si bon dans votre Patrie—on en récolte dans nos Départemts du midi et même aux Environs de paris dans les Jardins mais on en obtient difficilement, la Societé desireroit qu’on put lui en procurer des Graines c’est au moins le vœu que me tèmoignoit—un de nos membres les plus actif—Si Vous aviés la bonté, Monsieur, de charger quelqun intelligent
				dans Votre terre ou Environs en Virginie d’en cultiver spécialement 3 ou 4 Plantes pour Graine, de la recueillir bien mure, et de l’Enfermer dans une petite Boïte de fer blanc (tin Box) bien fermante et recouverte de Papier adressée
				a M Le secrétaire de la Légation americaine a Paris avec lettre d’avis
				pour me la remettre, Je la présenterois a la Societé de Votre Part, Monsieur, et nous en aurions tous une véritable reconnoissance—
            Jai Envoyé aussi—des Graines des E u a M thouin  Professeur et admr Du Museum d’hist naturelle et il m’a dit que ces Graines lui etoient ainsi parvenues en trés bon Etat.
            mille Pardons, de la peine, mais comme cet Objet est Sçientifique et rural Jai cru pouvoir vous en Entretenir, puisque Vous cultivés ces arts & sciences avec autant de Plaisir que de Succés—
            M. Crawford avec qui J’ai Eu Lhonneur de Passer des E:u en france Retournant de son Ambassade dans votre intèressante Patrie, et qui m’a l Comblé d’honnêteté pendant le Passâge, et depuis icy veut bien Se charger de Vous transmettre la présente.
				nous le regrettons beaucoup Je suis avec un trés sincere & respectueux attachement
             Monsieur l’Expresident,  Votre trés humble et tres obeïssant serviteurD Lormerie place des vosges No 10 a Paris—
          
           
         
          Editors’ Translation
          
            Mr. Ex-President, Paris  22 April 1815.—
            Permit me to take advantage of a reliable opportunity to send you a tribute of my respect and the eternal gratitude I owe you for the happiness you brought me by enabling me to see my homeland again. Despite all the political unrest, I am quite happy to find myself once again among my friends and, most of all, my fortune, which, although much altered by the revolution, is still sufficient to give me independence and repose.—
            
            
            
              
                let us be content with what is necessary
              
              
                and never wish for superfluous treasures
              
              
                which must be feared as much as poverty
              
              
                in that, like it, they chase virtue away.
              
            
            Florian. fable from the 2d Book
            I have the honor to be your colleague as corresponding member of the Société d’agriculture du département de la Seine; it has deservedly awarded you a gold medal for your ingenious plow. No object is more useful.
            I reminded the society that while I was in the United States I had sent it a vegetable that is beginning to be cultivated in the field, having previously been known only in greenhouses and frames. It is the sweet potato (Convolvulus batatas L), which is  so common and good in your country. Although it is harvested in our southern departments and even in gardens around Paris, it is hard to come by. The society would like to obtain its seeds, or that at least was the wish expressed to me by one of our most active members. If you would be so kind, Sir, as to instruct an intelligent person on your land or nearby in Virginia to cultivate three or four plants specifically for their seeds, harvest them when they are very ripe, enclose them in a little tin box that closes securely, and cover it with a piece of paper addressed to the secretary of the American legation in Paris, with a notice that it is to be delivered to me, I will present it to the society on your behalf, Sir, and we will be most grateful to have it—
            I have also sent seeds from the United States to Mr. Thoüin, professor and administrator of the Muséum d’Histoire Naturelle, and he told me that they had reached him in very good condition.
            
            A thousand apologies for the trouble I am giving you, but since this subject is of a scientific and rural nature, I assumed that I could address it to you, as you cultivate these arts  and sciences with as much pleasure as success—
            Mr. Crawford, with whom I had the honor of traveling from the United States to France and who was most considerate to me during the passage, has agreed to take charge of this letter to you on his return to your interesting country from his embassy. We miss him greatly. I am with very sincere and respectful attachment
            Mr. Ex-President, your very humble and very obedient servantD Lormerie Place des Vosges No. 10, Paris—
          
        